Citation Nr: 9933616
Decision Date: 09/30/99	Archive Date: 12/06/99

DOCKET NO. 96-45 718               DATE SEP 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE 
Entitlement to service connection for sarcoidosis. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

M. L. Kane, Associate Counsel 

INTRODUCTION

The veteran had active military service from April 1982 to February
1990.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana, which denied service connection for sarcoidosis.

In June 1998, a hearing was held before the undersigned, who is the
Board member making this decision and who was designated by the
Acting Chairman to conduct that hearing pursuant to 38 U.S.C.A.
7107(c) (West Supp. 1999).

In October 1998, the Board remanded this claim for additional
evidentiary development. The RO complied with the Board's Remand
instructions to the extent possible; therefore, this case is ready
for appellate review.

As noted in the Board's Remand, the veteran raised a claim of
entitlement to service connection for chronic sinusitis in a
September 1996 statement. This issue has not been adjudicated by
the RO, and it is not inextricably intertwined with the other issue
before the Board. See Parker v. Brown, 7 Vet. App. 116 (1994) (a
claim is intertwined only if the RO would have to reexamine the
merits of any denied claim which is pending on appeal before the
Board under the pertinent law and regulations specifically
applicable thereto). Therefore, this issue is referred to the RO
for appropriate action.

FINDINGS OF FACT

1. There is no medical evidence of record showing that the veteran
currently has sarcoidosis.

2 -

2. The veteran's service medical records showed no findings of,
treatment for, or diagnosis of sarcoidosis.

3. There is no medical evidence of a nexus, or link, between the
claimed sarcoidosis and any injury or disease in service.

4. There is no medical evidence showing that the claimed
sarcoidosis was manifested in the year following the veteran's
separation from service.

5. The veteran's claim is not plausible.

CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for service
connection for sarcoidosis, and there is no statutory duty to
assist him in developing facts pertinent to this claim. 38 U.S.C.A.
5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In October 1995, the veteran filed a claim for service connection
for sarcoidosis, which he indicated was recently discovered during
his compensation and pension physical at the VA Medical Center in
New Orleans. He indicated that he was scheduled to have a lung
biopsy in November 1995 by Dr. Riehl.

The veteran's service medical records showed no findings of,
treatment for, or diagnosis of sarcoidosis. He did have numerous
upper respiratory infections throughout service. On each of these
occasions, examination of his lungs was clear. In May 1984, he
underwent an asbestosis health evaluation. He denied any pulmonary
history. He denied having any cough, phlegm, wheezing, or shortness
of

3 -

breath. A chest x-ray showed normal cardiac and mediastinal
silhouette, and the lung fields were clear. Pulmonary function
tests showed the best results were FEV1 (forced expiratory volume
in one second) of 103 percent and FVC (forced vital capacity) of 97
percent. The report of a reenlistment examination conducted in
January 1986 showed that clinical evaluation of his lungs, chest,
and skin was also normal. Upon separation from service in February
1990, clinical evaluation of the veteran's lungs, chest, and skin
was normal. It was noted that a chest x-ray was taken in January
1990, but there is no indication whether it was normal or showed
any abnormalities.

In connection with another claim, the veteran had submitted his
medical records from The Family Doctors covering the period January
1993 to June 1995. These records showed no findings of, treatment
for, or diagnosis of sarcoidosis. The veteran was treated for an
upper respiratory infection in January 1993, and he complained of
cough and skin lesions on the back in June 1995.

The veteran underwent a VA examination in August 1995 in connection
with another claim. A chest x-ray showed an airspace process
involving the left upper lobe, which most likely represented
pneumonia. No pleural effusion or pneumothorax was identified.
Examination of his respiratory system was normal.

A rating decision of November 1995 found that the claim for service
connection for sarcoidosis was not well grounded. In his notice of
disagreement, the veteran stated that he had researched
sarcoidosis, and it was a disease of unknown etiology that was
possibly overlooked or misdiagnosed during his military service. He
indicated that it showed no symptoms and could be characterized by
scar-like tissue in the lungs. On the initial VA examination, he
was diagnosed with pneumonia, but subsequent examinations showed
sarcoidosis. He stated that the same misdiagnosis could have been
made during service, as he had had numerous upper respiratory
problems.

In June 1998, the veteran had a personal hearing. He testified that
upon separation from service, he had little skin nodules on the
back of his neck, chest, and legs, and

4 -

he was told that it was a skin virus. He stated that he brought
these to the attention of the examiner. He stated that during
service, he had had problems with a dry cough, and he thought that
he was once diagnosed with pneumonia. He thought that a chest x-ray
while he was in boot camp had shown an abnormality. Prior to 1994,
he indicated that he might have questioned Dr. Fiehl about the skin
nodules, and he was told that it was a skin virus. The coughing had
subsided after service. Upon VA examination, he was told that he
had some spots on his lungs that might be pneumonia, but subsequent
examinations showed that it was sarcoidosis. He stated that the
sarcoidosis was currently dormant, and it had not affected him. He
routinely underwent pulmonary function tests, and a recent chest x-
ray showed no progression in the sarcoidosis. He tried to have a
lung biopsy done, but the procedure was unsuccessful. The diagnosis
of sarcoidosis was therefore based on his chest x-rays, rather than
the biopsy. The veteran stated that a female pulmonologist had told
him that the skin nodules were a manifestation of sarcoidosis. He
indicated that a doctor had not looked at his service medical
records and given an opinion that his sarcoidosis was related to
the inservice symptoms. He thought Dr. Riehl had looked at the x-
rays taken at the VA Medical Center, but Dr. Riehl did not indicate
whether there was a relationship with the inservice symptoms
because he was treating the veteran's present condition.

In July 1998, the veteran's representative submitted medical
records from The Family Doctors covering the period July 1991 to
June 1998 and the report of chest x-rays conducted in November
1997. Medical records from the Council Optometric Group were also
submitted, which contained no mention of sarcoidosis. In September
1995, the veteran stated that he had had chest x-rays at the VA
Medical Center with a tentative diagnosis of sarcoidosis. In
November 1997, he requested that a chest x-ray be conducted for his
sarcoidosis. Diagnoses included sarcoidosis, but the chest x-ray
conducted in November 1997 did not confirm this diagnosis. There
was mild prominence of the pulmonary hila, suggesting hilar
adenopathy, and changes of chronic obstructive pulmonary disease
(COPD). There were no focal infiltrates or effusion.

5 -

In October 1998, the Board remanded this case to (a) ask the
veteran which VA medical facility he was receiving treatment at
since he referenced such treatment during his personal hearing but
failed to specify where he had been treated, and (b) provide the
veteran an opportunity to submit private medical records he had
referenced during his personal hearing. The RO sent a letter to the
veteran in November 1998 requesting this information, but no
response was received.

II. Legal Analysis

Service connection means that the facts, shown by evidence,
establish that a particular injury or disease resulting in
disability was incurred in the line of duty in the active military
service or, if pre-existing such service, was aggravated during
service. 38 U.S.C.A. 1110 and 1131 (West 1991); 38 C.F.R. 3.303(a)
(1998). It is the responsibility of a person seeking entitlement to
service connection to present a well-grounded claim. 38 U.S.C.A.
5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one which
is meritorious on its own or capable of substantiation." Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). In order to be well grounded,
a claim for service connection must be accompanied by supporting
evidence that the particular disease, injury, or disability was
incurred in or aggravated by active service; mere allegations are
insufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992);
Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be well
grounded. It requires competent (medical) evidence of a current
disability; competent (lay or medical) evidence of incurrence or
aggravation of disease or injury in service; and competent
(medical) evidence of a nexus between the in-service injury or
disease and the current disability. Epps v. Gober, 126 F.3d 1464,
1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps v. West, 118
S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995);
affd 78 F.3d 604 (Fed.Cir. 1996) (table). This third element may be
established by the use of statutory presumptions. Caluza, 7 Vet.

- 6 -

App. at 506. Truthfulness of the evidence is presumed in
determining whether a claim is well grounded. Id. at 504.

Service connection may also be established for a current disability
on the basis of a 66 presumption" under the law that certain
chronic diseases manifesting themselves to a certain degree within
a certain time after service must have had their onset in service.
38 U.S.C.A.  1110, 1112, 1131, and 1137 (West 1991 & Supp. 1999);
38 C.F.R. 3.303, 3.304, 3.307, and 3.309(a) (1998). Service
connection for sarcoidosis may be established based on a legal
"presumption" by showing that it manifested itself to a degree of
10 percent or more within one year from the date of separation from
service. 38 U.S.C.A. 1112 (West 1991 & Supp. 1999); 38 C.F.R. 3.307
and 3.309 (1998).

The veteran is not entitled to presumptive service connection for
this condition. The veteran does not contend, nor does the medical
evidence show, that sarcoidosis was manifested in the year
following his separation from service. According to the veteran's
testimony, he was first found to have sarcoidosis in 1995,
approximately five years after his separation from service.

There is no medical evidence of record showing that the veteran
currently has sarcoidosis. Upon VA examination in 1995, an
abnormality was seen on the chest x-ray, and it was indicated that
this most likely represented pneumonia. The veteran has stated that
subsequent examinations showed it was sarcoidosis. The chest x-rays
conducted in 1997, which only showed COPD and possible hilar
adenopathy, did not substantiate his contentions.

The veteran's medical records from The Family Doctors recorded a
diagnosis of sarcoidosis based solely on the report by the veteran
that such a condition had been diagnosed. Even if the Board accepts
this as evidence of a current disability, the claim is still not
well grounded.

There is no evidence of treatment for or diagnosis of sarcoidosis
during service. However, the veteran contends that he had symptoms
of sarcoidosis during service.

7 - 

Although he is not competent to relate these symptoms to the
alleged post-service diagnosis of sarcoidosis, he is competent to
report that he experienced symptoms during service such as coughing
and skin nodules. His statements are assumed to be true for the
purpose of determining whether a well-grounded claim has been
submitted.

However, there is no medical evidence showing a nexus, or link,
between any inservice disease or injury and the claimed
sarcoidosis. According to the veteran, he was not treated for or
diagnosed with sarcoidosis until 1995, five years after his
separation from service. There is no evidence showing that
sarcoidosis was present prior to 1995. Contrary to the veteran's
contentions that he may have been misdiagnosed during service, his
service medical records showed no evidence of lung abnormalities at
any time, either upon clinical examination or x-ray, and no
evidence of skin abnormalities. Moreover, as indicated above, the
current x-rays also fail to show evidence of sarcoidosis. At no
time has a medical professional rendered an opinion that the
diagnosis of sarcoidosis in 1995 was related to the veteran's
active service in any manner, including the symptoms he maintains
that he experienced during service.

The only evidence linking the claimed sarcoidosis to the veteran's
period of service consists of his current statements. Even
accepting his statements as true, he cannot meet his initial burden
under 38 U.S.C.A. 5107(a) by simply presenting his own opinion. He
does not have the medical expertise to render a probative opinion
as to medical causation. See Edenfield v. Brown, 8 Vet. App. 384,
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the Board concludes that the veteran's claim for service
connection for sarcoidosis is not well grounded. Until the veteran
establishes a well-grounded claim, VA has no duty to assist him in
developing facts pertinent to the claim, including providing him
additional medical examinations at VA expense. 38 U.S.C.A. 5107(a)
(West 1991); 38 C.F.R. 3.326(a) (1998) (VA examination will be
authorized where there is a well-grounded claim for compensation);
see

- 8 -

Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that
"implausible claims should not consume the limited resources of the
VA and force into even greater backlog and delay those claims which
. . . require adjudication"); see also Slater v. Brown, 9 Vet. App.
240, 243-244 (1996).

When a claimant refers to a specific source of evidence that could
make his claim plausible, VA has a duty to inform him of the
necessity to submit that evidence to complete his application for
benefits. See Epps v. Brown, 9 Vet. App. 341, 344-45 (1996), aff'd
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). VA has no
outstanding duty in this case to inform the veteran of the
necessity to submit certain evidence to complete his application
for VA benefits. See 38 U.S.C.A. 5103(a) (West 1991). The veteran
testified as to treatment, both private and VA, that he has
received for the claimed sarcoidosis. He was informed at his
hearing that it would be advantageous to his claim if he were to
submit these records to VA. He did not do so. The Board remanded
this claim to develop additional evidence, including obtaining VA
records. The RO was unable to obtain additional medical records
because the veteran failed to respond to the letter requesting
information as to the VA facilities where he had been treated, and
he also failed to submit the private medical records requested.
While VA has a duty to assist the veteran in the development of his
claim, that duty is not "a one-way street." If a claimant wishes
help, he cannot passively wait for it. See Wood v. Derwinski, 1
Vet. App. 190, 193 (1991) (aff'd on reconsideration, 1 Vet. App.
406 (1991)). In this case, the Board finds that based on the failed
attempt to obtain additional medical records, VA has done
everything reasonably possible to assist him. 38 U.S.C.A. 5107(a)
(West 1991). Further development in this case and further expending
of VA's resources is not warranted.

The presentation of a well-grounded claim is a threshold issue.
Therefore, since the veteran has failed to present competent
medical evidence that his claim is plausible, that is, he has
failed to present medical evidence that links the claimed
sarcoidosis to his military service, the claim for service
connection must be denied as not well grounded. Dean v. Brown, 8
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App.

- 9 -

14, 17 (1993). There is no duty to assist further in the
development of this claim, because such additional development
would be futile. See Murphy, 1 Vet. App. 78.

ORDER

Entitlement to service connection for sarcoidosis is denied.

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals

- 10-



